Webb, Judge.
Counsel for appellant herein suggests to the court that after this appeal was filed it came to his attention that the insurance policy of appellant which had been construed by the trial court and upon which the motion for summary judgment of appellees was granted was erroneously considered, in that it was in fact not the policy in effect, and that the policy In effect has not been considered by the trial court. Appellant attaches a copy of the policy in effect and moves that the case be remanded for further consideration. At the time of arguments before this court, counsel for appellees conceded that apparently it was the wrong policy upon which the motion for summary judgment was granted. Without passing on the issues raised in the enumeration of errors, we remand the *186case to the trial court with the direction that the court’s order granting the summary judgment be vacated, and that the trial court enter such further order as consideration of the effective insurance policy may require.
Submitted June 2, 1975
Decided June 18, 1975.
Neely, Freeman & Hawkins, William G. Tabb, III, Richard P. Schultz, for appellant.
Thomas L. Carter, Jr., John P. Mantón, for appellees.

Remanded with direction.


Bell, C. J., and Marshall, J., concur.